Citation Nr: 0033866	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a disability of the 
cervical spine, thoracic spine and lumbar spine.

3.  Entitlement to service connection for a disability of the 
eyes.

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for a right great toe 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to an increased (compensable) rating for 
basal cell epitheliomas, nose, neck, and left ear.

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to October 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 1999, a statement of 
the case was issued in August 1999, and the veteran's 
substantive appeal was received in September 1999.

The veteran was afforded a Board video conference hearing in 
December 1999, at which time he indicated he was accepting 
the video conference hearing in lieu of an in-person hearing; 
a transcript of that hearing is of record.

The issues of entitlement to service connection for a heart 
disability, a disability of the spine, a disability of the 
eyes, a right hand disability, a right great toe disability, 
a right ankle disability, and entitlement to an increased 
(compensable) rating for basal cell epitheliomas, nose, neck, 
and left ear, will be addressed in the remand portion of this 
decision.

At his December 1999 Board video hearing, the veteran raised 
the issue of entitlement to service connection for a 
psychiatric disability (anxiety).  This matter is hereby 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss 
results in an average 37 decibel loss in the right ear (20 dB 
at 1,000 Hertz, 15 dB at 2,000 Hertz, 55 dB at 3,000 Hertz, 
and 60 dB at 4,000 Hertz) with a speech recognition score of 
96 percent, and an average 56 decibel loss in the left ear 
(25 dB at 1,000 Hertz, 20 dB at 2,000 Hertz, 85 dB at 3,000 
Hertz, and 95 dB at 4,000 Hertz) with a speech recognition 
score of 80 percent.


CONCLUSION OF LAW

The schedular criteria for entitlement to an increased 
(compensable) rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute for 
the issue of entitlement to an increased (compensable) rating 
for bilateral hearing loss.  In this regard, the Board notes 
that the report of a July 1998 VA audiometric examination is 
of record, and it appears that this examination is the one 
referred to by the veteran at the December 1999 hearing as 
having been conducted in September 1999.  The Board believes 
that all necessary assistance to the veteran regarding this 
issue has been rendered and that the record as it now stands 
allows for equitable review of the hearing loss claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
(DC) 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII as set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  The 
Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

However, with regard to 38 C.F.R. § 4.86, the version of that 
regulation in effect prior to June 10, 1999, only provided 
information regarding the fact that the evaluations derived 
from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  Under the 
criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2000).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2000).  
Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

The veteran was granted service connection for bilateral 
hearing loss in a July 1989 rating decision and was assigned 
a noncompensable evaluation that has remained in effect since 
that time.

The veteran most recently underwent VA audiological 
examination for rating purposes in July 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
15
55
60
LEFT
-
25
20
85
95

Pure tone threshold levels averaged 37 decibels for the right 
ear and 56 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 80 percent in the left ear.  

As the VA audiological testing reveals an average 37 decibel 
loss, coupled with a speech recognition score of 96 percent 
in the right ear, a numeric designation of I is warranted 
under 38 C.F.R. § 4.85, Table VI.  The average 56 decibel 
loss, coupled with a speech recognition score of 80 percent 
in the left ear, results in a numeric designation of IV.  
When these results are coupled using Table VII, the 
appropriate percentage evaluation is 0 percent, designated as 
Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.87.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned 0 percent rating is compatible with the veteran's 
bilateral sensorineural hearing loss, and a preponderance of 
the evidence is against a higher evaluation for this 
disability.

The Board also notes that the audiometric test results do not 
call for a compensable evaluation under the new provisions of 
38 C.F.R. § 4.86 as well. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran and his wife have testified to 
difficulties that the veteran's hearing has caused in his 
daily life, there has been no showing by the veteran that his 
hearing loss, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is not warranted.  To this extent, the 
appeal is denied.


REMAND

The record shows that the veteran's service connection claims 
have been denied on the basis that they are not well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  However, the 
Veterans Claims Assistance Act of 2000 amended the provisions 
of that statutory provision to delete the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  Moreover, as noted earlier, 
the new legislation also sets forth certain assistance to the 
veteran requirements.  Under the circumstances, additional 
development and RO review of the service connection issues is 
necessary before the Board may proceed with appellate review. 

With regard to the increased rating for service-connected 
basal cell epitheliomas issue, the veteran has testified that 
he underwent a surgical procedure in November 1999.  It does 
not appear that medical records documenting such treatment 
are of record.  Moreover, the July 1998 VA skin examination 
does not include any description of the scars on the nose, 
neck and left ear to allow for a determination as to any 
disfigurement, and no color photographs were included with 
the examination report.  Additional action in this regard is 
also necessary to allow for an equitable review of this 
issue. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure that all pertinent VA and 
private medical records have been 
obtained, to include any records 
documenting treatment for the basal cell 
carcinomas in November 1999.  All records 
obtained should be associated with the 
claims file.  The RO should also take 
appropriate action to ensure that all 
assistance to the veteran requirements 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, _____ (2000) (to be codified 
at 38 U.S.C. § 5103A) have been met. 

2.  The RO should schedule the veteran 
for special VA examinations with regard 
to the claims involving:  heart 
disability; disability of the cervical 
spine, thoracic spine and lumbar spine; 
disability of the eyes; right hand 
disability; right great toe disability; 
and right ankle disability.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  All 
appropriate studies should be performed.  
As to each issue, the appropriate 
examiner should identify any pertinent 
disorder(s) which can be medically 
diagnosed.  As to each such diagnosed 
disorder, the examiner should express an 
opinion, with full rationale, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the disability is related to the 
veteran's military service.  With regard 
to any orthopedic disorder(s) found to be 
present, the examiner should clearly 
indicate whether such disorder(s) is/are 
separate and distinct from the already 
service-connected disability which the RO 
has described for rating purposes as 
arthralgia, multiple joints with gout and 
history of osteoarthritis. 

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and severity of his service-connected 
basal cell epitheliomas disability.  The 
claims file should also  be made 
available to the examiner for review in 
connection with the examination.  If 
possible, color photographs of the 
resulting scars of the head and face 
should be taken and attached to the 
examination report, and the examiner 
should comment on any observable 
disfigurement as to whether it is slight, 
moderate, severe or marked or repugnant.  
Any marked discoloration or color 
contrast should also be reported by the 
examiner.    

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  As to any claim which 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 



